﻿85.	On this particularly auspicious occasion I should like to present to all the members of this Assembly and to the peoples of the world so ably represented here the best wishes of the people and the Government of Honduras.
86.	I wish in particular to offer my sincere congratulations to Mr. Mojsov, Deputy Federal Secretary for Foreign Affairs of Yugoslavia, on his well-deserved election as President. We are well aware, Mr. President, of the dynamic role your country has played in the international arena in the past few decades, and we are familiar with your personal contribution. Our congratulations go also to Mr. Amerasinghe, who so ably carried out his important functions as President of the General Assembly in a year which was particularly important for the United Nations.
87.	My country welcomes the admission of two new Members to the United Nations: The Republic of Djibouti and the Socialist Republic of Viet Nam. We greet them warmly and wish to express to them our feelings of friendship and solidarity.
88.	The United Nations came into being at the end of the Second World War and unquestionably it has been an expression of the fondest hopes of the peoples of the world for the creation of lasting peace for everyone on the basis Of sovereign equality and international co-operation. The United Nations today constitutes the best forum for raising and solving the problems besetting nations. It offers us eloquent proof of what can and should be achieved through dialogue for the benefit of mankind.
89.	We have faith in the United Nations. By strengthening it we are laying the groundwork for world peace and we are giving substance to the hope for a better future for the peoples of the world. All countries represented here have an excellent opportunity to realize fully their potential, to join forces to prevent war and to strengthen international justice.
90.	My Government believes that within this Organization the nations of the world must direct their efforts to two fundamental and indissolubly linked objectives: peace and development.
91.	There must be world harmony, but it will be difficult to achieve without high levels of economic growth and social well-being for the more than two thirds of the people of the world who are living in a state of abject poverty. The United Nations must therefore maintain peace with justice and, faced with this immense task, its role as a great conciliator will increase, and in future years its success will largely depend on the progress made in the area of justice among nations and development.
92.	There have been many changes in the international arena in the past few years, and in this constantly changing world of ours there must be respect for the principles which should underlie international relations and which have been often proclaimed by our Organization over the past three decades. Not only is this the right time to reaffirm our faith in the principles of the Charter; this is the time for performance and for achievement. It is a matter of urgency that we overcome the economic and political obstacles to a climate of peaceful coexistence based on a harmonious and balanced development of the international community that will end situations of great inequality, substitute dialogue for confrontation, recognize the interdependence of the peoples of the world and associate the developed and developing countries in prosperity and freedom. We believe that it is only by overcoming economic and political obstacles that we can guarantee peace and well-being for present and future generations of the world in which we live. It is towards these goals that we must strive.
93.	Honduras is a peace-loving nation and it respects its international commitments. We hope that in our part of the world, Central America, renunciation of the use of force as a means of settling differences will be a guiding principle in our international conduct.
94.	I should like to reiterate on this occasion our determination to achieve an early and satisfactory settlement of the dispute that has in the past few years divided my country and the Republic of El Salvador. We believe that the mediation agreement concluded under the auspices of the Organization of American States on 6 October 1976 will be a decisive element in a final settlement, if both sides so agree. We expect that on 22 November next the procedure laid down will be initiated and can lead us eventually to the restoration of the peace and the cordial relations which should exist between peoples that are linked together by history and geography. We shall go to the negotiating table without any prejudgement and with our minds open to whatever solutions may be proposed for the settlement of the dispute, and we invite the nations represented here, and the Organization itself, to follow closely and support our efforts to bring back peace and harmony to Central America.
95.	That has been our traditional position. That is also our hope with regard to other conflicts dividing friendly countries.
96.	It is with good reason that my Government has viewed with concern the crisis which has recently arisen between Guatemala and the United Kingdom of Great Britain and Northern Ireland over the territory of Belize. My country wishes to express its support for a negotiated settlement of the problem.
97.	Honduras believes that in the solution of this problem the historical and legal data on which the Guatemalan claims are based and the universally recognized principles of international public law that guarantee for the parties a solution that will take account of their fundamental interests, must not be disregarded.
98.	In accordance with the Guatemalan statement of 25 August of this year, my Government reiterates its satisfaction at the decision of the Governments of Guatemala and the United Kingdom to resolve the problem of Belize in accordance with the method of the peaceful settlement of international disputes established by international law in such a way as to find a negotiated solution which will reconcile the rights of Guatemala and the interests of the people of Belize.
99.	Pursuing the same line of thought, I must say that the Government and people of Honduras welcomed with satisfaction the signing of the Panama Canal treaties between the United States of America and Panama. Honduras interprets this as the expression of a new attitude and a new desire on the part of the United States of America to understand Latin America sympathetically, to work with and respect us in meeting the challenges of the world of the present day. Force must no longer be used but must be replaced by interdependence and considerations of mutual benefit.
100.	It is our earnest hope that the dispute between the Argentine Republic and the United Kingdom of Great Britain and Northern Ireland concerning the Malvinas Islands will be resolved taking account of the historical and legal rights underlying the position of the Argentine Republic. We are confident that the talks which took place in Rome in May of this year between the representatives of the two nations will make a positive contribution to the settlement of the problem. The reopening of the dialogue is proof of the mature and responsible manner in which the Governments concerned have approached the settlement of the problem. We also hope that Spain, rejuvenated and vibrant, will conclude its negotiations on Gibraltar with the United Kingdom.
101.	For the reasons already stated, my country has followed with interest the negotiations between the Governments of Bolivia, Chile and Peru relating to the land-locked status of the first. While sympathizing fully with Bolivia's predicament, we believe that the countries concerned will be able to reconcile their positions so that, in accordance with the historic Declaration of Ayacucho, the dialogue will continue and lead to the best possible solution in accordance with the aspirations of those brotherly peoples.
102.	The efforts which have been made to maintain peace throughout the American continent strengthen our confidence in the inter-American system and its machinery for the peaceful settlement of disputes. We note that similar arrangements exist in other parts of .the world with regard to pending problems, the solution of which is not impossible.
103.	Consequently my Government views with satisfaction the prospects for the resumption in Geneva of negotiations on peace in the Middle East. The diplomatic actions of friendly nations lead us to hope that there will be at the negotiating table representatives of all the parties concerned. The United Nations has played and should continue to play an important role in the maintenance of peace in the Middle East, and resolutions 242 (1967) and 338 (1973) adopted on the subject by the Security Council take account of the interests at stake and should serve as a basis for lasting peace in that part of the world. Honduras cannot fail to reaffirm its hope that in regard to this international problem as to others the principles of the United Nations Charter will be respected.
104.	My Government joins the international community in urging the provision of assistance to the peoples of Namibia and Zimbabwe in order to ensure that they speedily obtain majority government and independence by peaceful means.
105.	We also hope that there will be genuine progress in the talks on Cyprus which are being held in Vienna with the participation of the United Nations. The best tribute to the memory of Archbishop Makarios would be the achievement of an equitable solution of the complex problems of that country, which relate to its territorial integrity.
106.	Today more than ever before the future of mankind depends on our being able to reconcile the different interests in the international community. Honduras places its faith in continuous negotiations, open dialogue and permanent co-operation. No matter how widely separated positions may seem to be, my country believes that at the present time no international conflict can remain unresolved indefinitely.
107.	Reviewing the principal international problems, Honduras is particularly pleased that in most cases the world has chosen the only acceptable civilized way of settling disputes among nations—namely, the peaceful way, which my country traditionally, clearly, sincerely and unswervingly supports.
108.	I am expressing the feelings of the people and Government of my country when I say that it is our hope that the outstanding problems to which I have referred will be. solved speedily and appropriately in accordance with the principles of international respect and harmony.
109.	Any conflict requires the diversion to armaments of the resources needed to provide better living conditions for man. Unquestionably, the settlement of international disputes would release a large part of those resources. We are hoping for ever more radical changes in this field because never before has so much been spent on armaments in time of peace. But mankind must not only desire but must move firmly towards general and complete disarmament.
110.	Because it is contrary to our way of thinking, we are particularly concerned about the proliferation of nuclear weapons and the growing danger of the use of nuclear energy for warlike and destructive purposes. The security supposedly created by an arms race has in fact been destroyed by the very existence of these death-dealing weapons. The enormous sums of money spent on arms make us think that the world's development depends largely on halting the arms race. The world community can no longer continue to harness human genius to the invention of the means of its own destruction. With a quarter of the resources spent in one year on research on and the production of armaments we could carry on a significant struggle against under-development and social injustice in Asia, Africa1 and Latin America.
111.	My country hopes that at the next special session of the General Assembly while will be devoted to disarmament significant progress will be made and that the role of the United Nations in achieving this priority objective will be strengthened; otherwise the declarations and covenants which state that international society was created by and for man will have no meaning.
112.	In the sphere of human rights our position has been, is and will continue to be one of strict respect for those rights. We believe that the problem of human rights is a challenge to the international community. There can be no respect for human dignity when we do not fight hunger, low. levels of health, illiteracy, inequality and injustice. My Government is trying to bring about substantial! reforms with a view to furthering economic, social and political development in my country. We are particularly interested in social development-to benefit the overwhelming majority of the population of my country.
113.	In September Honduras became the fourth country to deposit with the Secretary-General of the Organization of American States its instrument of ratification of the American Convention on Human Rights, which was signed in San Jose, Costa Rica, on 22 November 1969. By so doing, my Government wishes to emphasize the importance which it attaches to this subject.
114.	We hope there will be an analysis of the situation of human rights throughout the world, with special reference to the close relationship between under-development and respect for human rights. We believe that respect for human rights is a problem which cannot be taken up solely from a national standpoint. We believe that international relations play a most important role in the observance of human rights and that both the industrial nations and those striving for development have a responsibility which cannot be avoided. For that reason, my country supports Costa Rica's proposal for the establishment of the office of United Nations High Commissioner for Human Rights.
115.	Political terrorism, which is non-existent in our country, is a source of great concern to the Honduran people, particularly because of' the harm that violence has caused throughout Central America. Those acts, which have proliferated over the past few years, deserve a detailed and thorough analysis of their causes and motives and drastic action on the part of the international community.
116.	We are well aware of the efforts that the United Nations has made to arrive at decisions aimed at eliminating this problem completely. It is unquestionably a threat to the integrity of the human person.
117.	My country greatly regrets that, halfway through the second part of the twentieth century, the policy of apartheid continues to exist, for it negates the principles of the Charter and constitutes a real crime against humanity. The indifference with which the various resolutions of our Organization have been greeted should lead us to reconsider collective action against that particular odious form of segregation. For that reason, my country will continue unreservedly to support whatever action is taken to eliminate the policy of apartheid once and for all.
118.	Regarding the problems relating to the law of the sea, Honduras hopes that, with wisdom, nations will be able to remove the dangers that threaten the conservation and exploitation of the resources of the sea, which is the common heritage of mankind. In the coming years, we will have to resort more and more to the sea as an important source of food and mineral resources. The conferences that the United Nations has convened on the law of the sea should give the world rules and regulations ensuring the rational and equitable exploitation of such resources, the freedom of navigation, agreement on the delimitation of various maritime areas under national sovereignty and control, effective means to prevent the pollution of the seas, and the rights of States to conduct scientific research in the various zones. All such arrangements should, of course, have due regard for the inalienable right of the developing countries to dispose freely of their natural resources.
119.	My country established its sovereignty over the continental and insular shelf and superajacent waters out to a distance of 200 miles from our coast, in Decree No. 96 of 26 January 1950, which was issued during the administration of Mr. Juan Manuel Galvez. Our rights were reaffirmed in the Declaration of the Honduran Foreign Ministry of 17 June 1974, wherein Honduras' right was stated as follows: "to exploit the living and mineral resources in a 200-mile zone, in accordance with the principles proclaimed for the first time in the Galvez Declaration of 1950".
120.	This is perhaps an appropriate time also to say that recently the twenty-fifth anniversary of the historic Declaration of the South Pacific was put forward. While recognizing the special features of the position put forward by the brotherly countries of Chile, Peru and Ecuador, we must recognize their contribution to the fight being waged by developing countries to maintain their rights over the sea.
121.	This struggle cannot be separated from the international undertaking to bring about a new international economic order. We fully support the philosophy of the United Nations that there should be new relations of co-operation based on equity, sovereign equality and the common interests of States. My country hopes that effective action will be taken to rectify existing injustices. We must set aside whatever resentful feelings we may have which may cloud our action, and we must substitute co-operation for confrontation. The countries of the third world must speedily overcome the present vulnerability of their economies, the chronic deficits in their foreign trade balances, and the lack of funds they need for integrated development. These objectives can only be achieved in a climate of harmony and with the understanding of industrial countries. The, dialogue begun in Paris during The Conference on International Economic Co-operation should be pursued and continued within the United Nations.
122.	It would be disastrous for the world to close out the possibilities of discussion and effective co-operation concerning energy conservation, rational use of energy, energy supplies and the search for new sources of energy, as well as the help that should be given to the developing countries that do not. produce oil and whose economies have been seriously affected by the recent rise in the price of energy.
123.	The establishment of a common fund for stabilization of commodity prices might be one result of the Paris Conference. This co-operation should be extended to the search for effective means to ensure competitiveness between natural and manufactured products and to ensure better marketing and distribution of raw materials, diversification of exports, the opening of new markets for traditional products, and the improvement of the generalized system of preferences and of bilateral trade conditions.
124.	Negotiations regarding tropical products in the Tokyo round of GATT negotiations ran into the same sort of impasse as in other areas, despite the urgent-label attached to the conclusion and implementation of an agreement on the subject.
125.	Attention must be given to development aid programmes and to increasing co-operation in the areas of agriculture, food and health. Similarly, in the areas of industrial development, infrastructure and the transfer of technology, my country feels there should be machinery to make more flexible and regulate relations based on mutual advantage, bearing in mind the special needs of the developing countries.
126.	UNDP has fortunately overcome the crisis .which threatened it last year, but it cannot be said that its future is completely secure. It has done most useful work, for which Honduras would like to express its appreciation once again; it should continue to receive increased funds, to administer them judiciously, and to adopt new machinery such as joint projects and bilateral sources of assistance.
127.	Other United Nations funds should also co-ordinate their policies with those of UNDP, and all of them should always adhere to the principle of universality in their allocations. The specialized agencies of the United Nations should not only be able to use the resources of UNDP, but they should begin really to supplement them with funds from their regular budgets which, despite the financial difficulties affecting them at the present time, should be more oriented to development assistance.
128.	We cannot fail to mention the importance which Honduras attributes to co-operation among developing countries, especially to forms of economic integration based on a just distribution of benefits and sacrifices. We also attach importance to achieving broader objectives and broader membership, and this would apply to the Latin American Economic System, from which my delegation expects great achievements.
129.	We believe that the time has come for the peoples of the third world unhesitatingly to increase their efforts to improve their future in the economic and social areas. We hope that they will in this way play their part in the concert of nations. The results of this would be that the new human spirit we all hope for. will indeed emerge and there will be a respect for man wherever he may be in the world.
130.	I should not like to conclude my statement without expressing warm and respectful appreciation to Mr. Kurt Waldheim for his wisdom and dynamism as Secretary- General.
131.	I wish to express the hope of the people and Government of Honduras that the debates of this Assembly will be directed towards the finding of solutions which will guarantee peace among nations, so that man's great adaptability and imagination will be used to overcome the obstacles to the development of all the peoples of the world.
132.	Today, when we no longer believe that negotiations on a world-wide basis should be marked by sterile rhetoric; today, as we try to go beyond the more inglorious moments of human history, using our knowledge of what we have been and of what we are and with faith in a future that will confirm the prodigious changes wrought by man for man through progress in science and technology, we wish to reaffirm our adherence to the principles of the legal equality of States, of territorial integrity, of the self- determination of peoples and of respect for human rights. We proclaim our belief in the peaceful settlement of international disputes, in non-intervention, in international co-operation, in the permanent and full sovereignty of each State over its natural resources. We condemn the use of force and armed aggression. We repudiate foreign domination and occupation, discrimination in any form and the exploitation and degradation of man by man. That is our credo.

